Pee Cubiam.
Tbe assignments of error are based upon tbe charge of tbe trial judge in failing to fully explain to tbe jury tbe applicable principles of law.
*495Tbe judge defined negligence and proximate cause. While be did not give a formal definition of contributory negligence, be instructed tbe jury: “If plaintiff’s intestate was walking on tbe rigbt-band side of tbe road, as claimed by tbe defendant, be was violating tbe-law, and tbat would be negligence on bis part, and if sueb negligence was tbe proximate cause of bis injury and death, tbat would be contributory negligence upon bis part, and bis administrator would not be entitled to recover.”
While tbe charge may be lacking in precise definition, nevertheless tbe case in all essential features involves a simple issue of fact. An examination of tbe charge in its entirety fails to produce tbe conclusion tbat there is reversible error warranting tbe overthrow of tbe judgment.
Affirmed.